              Case 2:17-cr-00155-MCE Document 139 Filed 08/07/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-155-MCE
12                                 Plaintiff,            STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING JUDGMENT &
13                          v.                           SENTENCING; AND ORDER
14   LUIS NUNEZ,                                         DATE: August 6, 2020
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                               BACKGROUND

18          The defendant in this matter, Luis Nunez, following an informed waiver of indictment, on

19 February 18, 2020, pleaded guilty to a superseding information, charging him with a single violation of
20 21 U.S.C. § 843(b), use of a telecommunication device to further a drug trafficking offense. Mr. Nunez

21 entered his change of plea before the Honorable William B. Shubb. The judgement and sentencing

22 hearing is set for August 6, 2020, at 10:00 a.m., before this Court. By this stipulation, the parties

23 acknowledge that the hearing may go forward by videoconference in the interests of both justice and

24 public safety, and that the defendant waives his right to be physically present and consents to appearance

25 via videoconference.

26          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

27 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

28 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

      STIPULATION REGARDING HEARING                      1
30
              Case 2:17-cr-00155-MCE Document 139 Filed 08/07/20 Page 2 of 6


 1 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

 2 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

 3 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 4 § 15002(b)(2).

 5          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 6 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 7 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 8 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 9 functioning of the federal courts generally.”

10          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

11 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

12 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

13 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

14 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

15 safely take place in person.

16          In order to authorize judgment and sentencing hearings by remote means, however, the CARES

17 Act—as implemented by General Order 620—also requires district courts in individual cases to “find,

18 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

19 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent
20 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

21 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

22 teleconference.

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

27 to exist in California on March 4, 2020.

28          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

      STIPULATION REGARDING HEARING                       2
30
              Case 2:17-cr-00155-MCE Document 139 Filed 08/07/20 Page 3 of 6


 1 National Emergency in response to the COVID-19 pandemic.

 2          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 3 other public health authorities have suggested the public avoid social gatherings in groups of more than

 4 10 people and practice physical distancing (within about six feet) between individuals to potentially

 5 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

 6 and no vaccine currently exists.

 7          4.      These social distancing guidelines – which are essential to combatting the virus – are

 8 generally not compatible with holding in-person court hearings.

 9          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

10 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

11 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

12 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

13 commence before May 1, 2020.

14          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

15 in the Eastern District of California to the public. It further authorized assigned district court judges to

16 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

17 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

18 pandemic.

19          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

20 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

21 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

22 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

23 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

24 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

25 district judges; two of those positions are currently vacant and without nominations). The report further

26 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

27 guidance regarding gatherings of individuals.

28          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

       STIPULATION REGARDING HEARING                      3
30
              Case 2:17-cr-00155-MCE Document 139 Filed 08/07/20 Page 4 of 6


 1 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 2          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 3 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 4          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

 5 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

 6 hearings now, this District will be in a better position to work through the backlog of criminal and civil

 7 matters once in-person hearings resume.

 8          11.     The judgment and sentencing in this case accordingly cannot be further delayed without

 9 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

10 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

11 every Judge in this District, when normal operations resume.

12          12.     Under CARES Act § 15002(b), defendant, Luis Nunez, consents to proceed with this

13 hearing by video-teleconference. Defense counsel joins in this consent.

14          13.     THEREFORE, the parties hereby stipulate and agree that each of the requirements of the

15 CARES Act and General Order 620 have been satisfied in this case. They request that the Court enter

16 an order making the specific findings required by the CARES Act and General Order 620. Specifically,

17 for the reasons further set forth below, the parties agree that:

18                  a)      The judgment and sentencing in this case cannot be further delayed without

19          serious harm to the interest of justice, given the public health restrictions on physical contact and

20          court closures existing in the Eastern District of California, the fact that the defendant has

21          already entered a plea of guilty, and the additional backlog of cases that is likely to increase in

22          this district if criminal matters do not proceed by videoconference when the defendant consents

23          and a resolution has been reached between the parties.

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION REGARDING HEARING                       4
30
              Case 2:17-cr-00155-MCE Document 139 Filed 08/07/20 Page 5 of 6


 1                b)     Under CARES Act § 15002(b), the defendant acknowledges that he has the right

 2        to be physically present for this hearing, but waives that right, and consents to proceed with a

 3        remote hearing by videoconference.

 4        14.     Defendant’s counsel, Armando Villapudua, joins in that acknowledgment, waiver, and

 5 consent.

 6        IT IS SO STIPULATED.

 7   Dated: August 4, 2020                                 MCGREGOR W. SCOTT
                                                           United States Attorney
 8

 9                                                         /s/ JAMES R. CONOLLY
                                                           JAMES R. CONOLLY
10                                                         Assistant United States Attorney
11

12   Dated: August 4, 2020                                 /s/ ARMANDO VILLAPUDUA
                                                           ARMANDO VILLAPUDUA
13
                                                           Counsel for Defendant
14                                                         LUIS NUNEZ

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING HEARING                     5
30
            Case 2:17-cr-00155-MCE Document 139 Filed 08/07/20 Page 6 of 6


 1                                                    ORDER

 2         1.     The Court adopts the findings above.

 3         2.     Further, the Court specifically finds that:

 4                a)      The judgment and sentencing in this case cannot be further delayed without

 5         serious harm to the interest of justice;

 6                b)      The defendant has waived his physical presence at the hearing and consents to

 7         remote hearing by videoconference; and

 8         3.     Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act and General Order 620, the judgment and sentencing in this case will be conducted

10 by videoconference.

11         IT IS SO ORDERED.

12 Dated: August 6, 2020

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                     6
30
